Citation Nr: 0328012	
Decision Date: 10/17/03    Archive Date: 10/28/03

DOCKET NO.  01-08 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois


THE ISSUE

Entitlement to a rating in excess of 70 percent for service-
connected post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The veteran had active service from August 1968 to June 1971.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 rating decision that 
granted a 50 percent rating for PTSD, effective November 28, 
2000.  The veteran perfected an appeal to the Board.

In July 2002, the veteran testified during a hearing before 
the undersigned Veterans Law Judge (Board Member) at the RO; 
a transcript of that hearing is of record.  During the 
hearing, the veteran submitted a copy of a February 2002 
Social Security Administration (SSA) award letter with a 
signed waiver of RO jurisdiction.  The Board accepted this 
evidence for consideration in connection with the appeal.  
See 38 C.F.R. § 20.1304 (2003).

In a September 2002 decision, the Board granted an increased 
rating, to 70 percent, but denied a higher rating.  The 
veteran appealed the denial to the United States Court of 
Appeals for Veterans Claims (Court).  In a March 2003 order, 
the Court granted a Motion for Joint Remand filed by counsel 
for both parties, vacating that portion of the Board's 
decision that denied a rating in excess of 70 percent for 
PTSD, and remanding the matter to the Board for further 
proceedings consistent with the joint motion.  


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  To implement the provisions of the 
law, VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003)).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  They also include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

As alluded to in the joint motion, the record in this case 
contains no document from the RO addressing the VCAA notice 
and duty to assist provisions, providing adequate notice of 
the information and evidence necessary to substantiate the 
claim, or explaining what evidence will be obtained by whom.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  See also 
Charles v. Principi, 183 16 Vet. App. 370, 374 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  As 
action by the RO is required to satisfy the notification 
provisions of the VCAA (see Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003)), a remand for this purpose is warranted.  

The RO's notice letter to the veteran should explain that he 
has a full one-year period for response.  See 38 U.S.C.A. 
§ 5103; Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. 
September 22, 2003).  After providing the necessary notice, 
the RO should attempt to obtain any pertinent, outstanding 
evidence for which the veteran provides specific information, 
and, if necessary, authorization, following the procedures 
prescribed in 38 C.F.R. § 3.159 (2003).

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claim on appeal.  The supplemental statement of the case 
(SSOC) that explains the bases for the RO's determinations 
must include citation to the pertinent legal authority 
implementing the VCAA-i.e., 38 C.F.R. §§  3.102 and 3.159 
(2003)-that was not cited to in the August 2001 statement of 
the case.  

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

1.  The RO should furnish to the veteran 
and his representative a letter notifying 
the veteran of the VCAA and the duties to 
notify and assist imposed thereby, 
specifically as regards the claim 
currently on appeal.  The letter should 
include a summary of the evidence 
currently of record that is pertinent to 
the claim, and specific notice as to the 
type of evidence necessary to 
substantiate the claim.  

To ensure that the duty to notify the 
veteran what evidence will be obtained by 
whom is met, the RO's letter should 
include a request that he provide 
sufficient information and, if necessary, 
authorization to enable the VA to obtain 
any medical records pertaining to 
evaluation or treatment for the claimed 
disabilities that are not currently of 
record, and assurance that the RO will 
attempt to obtain the evidence if 
sufficient information and, if necessary, 
authorization is provided.  The RO's 
letter should also invite the veteran to 
submit any pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond.

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159.  If any records sought 
are not obtained, the RO should notify 
him of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

3.  To help avoid future remand, the RO 
must ensure that all requested 
notification and development action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

5.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims for 
service connection for COPD, hearing loss 
and refractive error on the basis of all 
pertinent evidence and legal authority.

6.  If the benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate SSOC (to include citation to 
38 C.F.R. §§ 3.102 and 3.159 (2003), and 
clear reasons and bases for the RO's 
determinations), and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



